IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                November 8, 2011 Session


    ALYSON LEIGH AMONETTE EBERTING v. JEFFREY JENNINGS
                       EBERTING

                  Appeal from the Chancery Court for Knox County
                    No. 171599-1    John F. Weaver, Chancellor


               No. E2010-02471-COA-R3-CV - Filed February 27, 2012


After fourteen years of marriage, Alyson Leigh Amonette Eberting (“Wife”) sued Jeffrey
Jennings Eberting (“Husband”) for divorce. After a trial, the Trial Court entered its Final
Judgment for Divorce on August 12, 2010, which, inter alia, awarded Wife a divorce,
distributed the marital property, entered a Permanent Parenting Plan, awarded Wife
transitional alimony, and awarded Wife attorney’s fees as alimony in solido. Husband
appeals raising issues regarding the valuation of his orthodontic practice, the parenting plan,
and the award of Wife’s attorney’s fees. Wife raises issues concerning the overall property
division, and the amount of attorney fees and expenses awarded to Wife as alimony in solido.
We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.

Jerrold L. Becker, Knoxville, Tennessee, for the appellant, Jeffrey Jennings Eberting.

Alyson Amonette Eberting, Esq., Knoxville, Tennessee, pro se appellee.
                                                 OPINION

                                                Background

             Husband and Wife were married in July of 1993. Wife sued Husband for
divorce in February of 2008. The case was tried over multiple days in January and
September of 2009, and February of 2010.

             At the time of the marriage, Husband was in dental school and Wife was just
beginning law school. Both parties served in the Navy during the marriage. After
completing his Navy service, Husband began orthodontic school in 1999.

                The parties’ first child was born in October of 1999. At that time, Husband
was in orthodontic school and Wife was in the Navy. Wife was the primary care-giver for
the parties’ child. The parties’ second child was born in September of 2001, days before
Wife completed her Navy service and Husband graduated from orthodontic school. The
parties moved to Knoxville less than one week after the birth of their second child. Wife
stayed home with the Children and was the primary care-giver from the time the parties
moved to Knoxville until December of 2002. In December of 2002 Wife began work as an
assistant city attorney in the City of Knoxville Law Department. The parties’ third child was
born in April of 2003.1

              The parties purchased a house when they moved to Knoxville. In 2005, the
parties purchased real property on which they planned to build their dream house. Building
never started on their dream house because the parties were paying off the loan for
Husband’s new orthodontic practice.

               When the parties moved to Knoxville, Husband purchased the existing
orthodontic practice of Dr. Thomas Pryse for $250,000. The purchase of Dr. Pryse’s practice
included equipment, patient accounts, staff, and goodwill. The purchase did not include
accounts receivable. Dr. Pryse’s practice encompassed two locations, one in Knoxville and
one in Maryville. Initially, Dr. Pryse was to continue working with Husband for the first year
after the sale. Dr. Pryse, however, required hip replacement surgery in March of 2002 and
complications arose resulting in Husband’s taking over the practice sooner than anticipated.
Approximately five months after he purchased Dr. Pryse’s practice, Husband negotiated to
buy another practice from Rupert Knierim for $400,000. These negotiations included
equipment, patient charts, and goodwill. Ultimately, Husband did not purchase Dr.
Knierim’s practice.

       1
           At times in this Opinion we refer to the parties’ three children collectively as “the Children.”

                                                      -2-
              In the fall of 2004, Husband began building a new office building for his
practice in Maryville. The property upon which the new building sits, 619 Smithview, is
owned by Tooth Enterprises, LLC an entity formed to own the 619 Smithview building.
Husband owns 50% of Tooth Enterprises, LLC and Wife owns the other 50%. Husband
purchased the land for 619 Smithview for $120,000 in 2002. The construction of the 619
Smithview building cost approximately $1.1 million. Husband had the building appraised
for purposes of this lawsuit at $950,000. Wife had the building appraised at $970,000.

               Husband moved his practice into the new office building at 619 Smithview in
March of 2005. Husband then closed the practice’s Knoxville location and original
Maryville location. The new Maryville office at 619 Smithview is 6,400 square feet and has
a main treatment area with eight chairs, two additional chairs for records to be taken, two
individual rooms for new patient examinations and consultations, and a second floor which
holds a break room for employees, Husband’s personal office, and Husband’s personal music
studio where he keeps his musical instruments. Husband purchased approximately $300,000
in new state-of-the-art equipment for his practice around the time that he moved into the 619
Smithview building. Husband testified that he has purchased approximately half a million
dollars in new equipment for his practice since 2001.

               When Husband had the original Maryville office, he was paying $3,000 per
month in rent. Husband arranged for the practice to pay Tooth Enterprises, LLC $11,000 a
month in rent for the 619 Smithview building. Husband testified that Tooth Enterprises, LLC
was set up, and the rent for 619 Smithview was set at $11,000 per month for tax purposes.

              At the time Husband purchased the practice in 2001, Dr. Pryse was grossing
approximately $550,000 annually working four days a week. Approximately three years after
the purchase, in 2004, Husband had increased revenues of the practice from $550,000 to
$1,250,000. Husband testified that in 2007 his practice had “about $1,050,000 or
$1,060,000" in revenues. Husband testified that typically his patients commit to a treatment
program and the “[a]verage orthodontic treatment time is about two years, twenty-four
months.” Private pay patients pay around $5,400 or $5,500, and TennCare reimburses
Husband $3,600.

               When the trial began, Husband’s practice was open on Monday, Tuesday, and
Wednesday from 8 a.m. to 5 p.m., on Thursday from 8 a.m. until noon and closed on
Thursday afternoons, and closed all day on Fridays. Husband was working only three and
a half days a week at that time. Husband testified that on Mondays, Tuesdays, and
Wednesdays, he would take a two hour lunch break. When he testified again nearer to the
end of trial, Husband admitted that at that time he was working only three days a week,
Tuesday, Wednesday, and Thursday from 8 to 5. When asked why he changed his schedule,

                                             -3-
Husband explained: “since I had to still be in Maryville on Thursdays for the Rotary Club
meetings, it just made sense.” Husband admitted that when he worked three and a half days
a week he was working twenty-five hours a week, and that under his three day schedule he
is working twenty-one hours per week.

               Husband testified that he collects around 90% of his account receivables.
Husband admitted that although his expert valued the practice at $224,000, he would “be
upset at receiving that number …,” if he were to sell the practice. Husband also admitted that
if he were to sell his practice he would expect to sell his equipment, his patient charts, his
goodwill, and his accounts receivable. Husband’s financial statement dated June of 2004
showed the value of 70% of Husband’s practice to be $350,000. Husband testified that his
accountant came up with that value. On Husband’s financial statement dated August of
2006, Husband listed the value of 100% of his practice at $500,000 and his yearly salary,
bonuses, and commissions at $350,000.

               Husband testified at trial that he draws a salary from his practice of $225,000
annually. Husband admitted that the practice also had purchased personal items for him
including a 40-inch LCD-HD TV, and paid for some of his personal expenses including car
payments, car repairs and maintenance, and gas. Husband admitted that sometimes he would
charge personal expenses to the practice credit card, and stated: “there are expenses that the
PC pays for on my personal behalf.” The practice pays fees for various associations Husband
belongs to including the American Association of Orthodontists, the Rotary Club of
Maryville, the American Association of Orthodontists Foundation, and Leadership Blount.
The practice also has paid for six season tickets for University of Tennessee (“UT”) football.
Husband admitted that the practice made a $3,000 donation to UT in order for Husband to
be allowed to purchase the season football tickets for the ticket value price. Husband
admitted that in 2006, in addition to this $3,000 donation, the practice paid $17,094 for these
six UT football tickets, which Husband stated was the actual cost of the tickets. In 2007 the
practice paid $1,863.69 for UT football tickets. In 2007, the practice paid $1,100 to
Parent/Child Services for the parties’ oldest daughter’s speech therapy. The practice paid
$972.25 for a cabinet and plastic insert dividers to store CDs, and Husband admitted at trial
that this was a personal expense. The practice pays Husband’s fitness club fees, and also has
paid for haircuts, LAWeight Loss fees, and clothing for Husband. The practice has paid for
Husband’s personal meals and Husband’s Blackberry. In 2008, the practice paid for a
massage for Husband, and flowers that Husband testified were for Wife and the Children for
Valentine’s Day.

             Husband testified that the practice loaned $5,000 to Warren Scott, whom
Husband described as “computer technical support” person. When Mr. Scott paid back the
loan, Husband put the money into his personal account. The practice loaned April Belcher

                                              -4-
$2,000 and when the loan was paid back, Husband again put the money into his personal
account. The practice loaned Melinda Subring $1,200, which Husband testified never was
paid back.

              Husband admitted at trial to having numerous adulterous affairs during the
marriage and to having sex with these women during his lunch hours and on Fridays when
he could have been spending time with the Children, who were in daycare or after-school
care. Husband admitted that until sometime during the pendency of this divorce litigation
he had always chosen to take Thursday afternoons and Fridays and spend them the way he
wanted to without the Children. Husband never picked up the Children early on Thursdays
or on Fridays. Husband also admitted that Wife did not know about his extra-marital affairs
at the time Husband was engaging in them. Husband admitted that even though he had been
asked during his deposition, he had lied about the number of extra-marital affairs he had
over the years. At trial he admitted to several more affairs than he previously had testified
about including one that occurred while Wife was pregnant with their first child, and one that
occurred while Husband was an orthodontic resident and Wife was working to support the
family. Husband admitted that he closed his office early one Tuesday and kept it closed on
Wednesday morning so that he could attend a concert in Atlanta with his girlfriend.

               Extensive testimony was elicited about Husband’s numerous hobbies. Husband
began taking flying lessons in January of 2006. Husband started running in 1999, and in late
2006 and early 2007, he trained for a marathon. His training involved running five or six
miles a night three or four times a week, and doing a distance run of 18 to 20 miles on the
weekends. Wife cared for the Children while Husband was running. Husband did not run
in the marathon he was training for, but did run in a half-marathon in 2006 and another in
2007. Husband admitted that over the years he has spent considerable time going to concerts
during which time Wife has taken care of the Children. Husband stated: “some of the
concerts would be with my wife joining me, although that was infrequent.” Husband
admitted to using marijuana in April of 2006 during a Navy reunion. While Husband was
at that reunion, Wife was at home taking care of the Children.

               Husband is required to have 30 hours of continuing education every two years
in order to maintain his orthodontia license. Husband obtained 80 hours every two years and
admitted that time obtaining these extra hours was time away from Wife and the Children.

               Husband moved out of the marital residence in February of 2008. In August
of 2008, Husband became involved with the Foothills Community Players, a local theater
group. Husband is on the board of the Foothills Community Players. From late April to
early June of 2009, Husband was involved in producing a play. In early June of 2009 while
producing the play, Husband left the Children in his car on two successive nights while he

                                             -5-
went into the theater. The play practices were held in the Alumni Gym at Maryville College,
and the car was parked behind the gym. The play practices were from 6:30 or 7:00 p.m. until
10:30 on those nights. Husband stated “I was in the car 70 percent of the time with them.”

             Husband admitted that he never asked Wife to keep the Children during this
time and never hired a babysitter either. Husband stated:

       I dealt with the circumstances I had to at the time. A babysitter wasn’t
       available for me. I had tried calling Laura Nashita. I didn’t have any other
       babysitter at the time. And I didn’t feel comfortable going to [Wife] at the
       time asking her to watch the kids in my stead.

Even though Husband claimed he was not comfortable contacting Wife about keeping the
Children, Husband admitted when asked that he had just asked Wife to switch two days and
that he could have asked Wife to switch for those nights also, but he chose not to do so.
Husband stated: “for the very same reason that if I had, I feel like that I would be talking
about how I put my interests ahead of my children. So I was sort of in a Catch 22.” Husband
admitted at trial that he put his own play production interests first and that he did not want
Wife to know that he was involved in the play.

               Husband testified that one of the reasons he became involved with the theater
group was to promote his and the Children’s interest in theater. Husband admitted, however,
that his older daughter was in a drama performance in July but he did not attend because he
chose to go out of town to Virginia Beach with his girlfriend.

               The Children attend school at Webb School in Knoxville. Even though Webb
requests that all parents attend a back to school meeting in August, Husband did not attend
the meeting in August of 2008. Husband testified that the meeting was for kindergarten for
the parties’ youngest child, and Husband stated that he already had gone to a similar meeting
two years earlier for one of the older children. Husband also claimed that he stayed home
because he had the Children that night and was unable to obtain child care. Husband
admitted that Wife had offered to obtain a babysitter for the Children so that Husband could
attend this meeting, and Husband declined that offer.

               In March of 2009 Husband made an offensive remark to his older daughter
about her weight after one of the child’s soccer practices. The child was in the third grade
at the time, and she became very upset and started crying. With regard to the child’s weight,
Wife testified:




                                             -6-
       Actually, she’s not overweight. Unfortunately, when she was playing soccer,
       her dad came up during practice and patted her on the belly, kind of pointing
       and saying, what’s that all about? And it was right in front of her friends. It
       was very embarrassing. And she cried all the way home.… She was upset that
       her daddy had pointed that out, especially in front of her friends, because she’s
       not a fat little girl.

Husband admitted at trial that he was not sensitive to his daughter’s feelings when he made
that remark and that he regretted it.

               In August of 2009 on one of the nights when he had the Children, Husband
took his girlfriend to a concert. He hired a babysitter to stay with the Children. The
babysitter was a fifteen year old who never had babysat with the Children before. Husband
testified: “She came over prior to the first baby-sitting event and played with the children for
about an hour while I met her father.” Husband admitted that he was away from the Children
that night for approximately seven hours.

               Husband admitted that he also does karaoke and that he has to go out to engage
in that hobby. Husband admitted that he has a MySpace page and a FaceBook page and that
he spends quite a bit of time on his computer. Husband also admitted that he has had
multiple e-mail accounts including one called ‘orthogod,’ which he has used, and still was
using at the time of trial, to find women.

              An exhibit was introduced at trial showing e-mails discussing sexual topics that
Husband had sent to one of his girlfriends on Father’s Day when Husband had the Children.
Husband admitted to having an e-mail exchange with one of his girlfriends in which he
stated: “This week is shit. I have the kids from Wednesday on and then fly out to Allentown
for the weekend. If we don’t meet tonight, then it will have to be next week, unless we do
quickie lunches.…” He testified that in that e-mail he “referred to the fact that I had a very
tight schedule that week, that it was a difficult week for me.”

               Husband was asked about his daughter’s soccer practice that occurred right
before Labor Day. He attended the soccer practice during which the soccer coach informed
parents that the next soccer practice scheduled for the Friday of Labor Day weekend was
cancelled. Husband did not convey this information to Wife. When asked why he did not
tell Wife, Husband stated: “I did not convey that because I did not hear it at the time. I
missed it for some reason.” When asked if he failed to hear the information because he was
texting on his Blackberry instead of listening to the coach speaking to the parents, Husband
stated: “I don’t recall, sir.” Husband admitted that he texts on his Blackberry a lot. Husband



                                              -7-
admitted that Wife and the Children showed up for the soccer practice on that Friday night,
and Husband stated: “I apologized for inconveniencing [Wife].”

              Husband admitted that the Children are doing well under the current schedule.
Husband admitted that he has no complaints about Wife’s parenting of the Children.
Husband admitted that for Christmas and birthdays Wife was the one who purchased the
presents, and when the Children had a birthday party to attend Wife also would purchase a
present. He also admitted that Wife purchased the Children’s school uniforms and clothing.

              Wife testified about obtaining her job as an assistant city attorney in the City
of Knoxville Law Department. She stated that she obtained the job because Husband “was
starting to complain a little bit about money ….” Wife testified that she did not consider
working full time in private practice when she was searching for a job. She stated:

       [M]y father is an attorney. My father works in private practice. He’s been in
       a firm as well as a solo practitioner. I know the hours that it requires to do a
       good job. And if I do a job, I want to do a good job. So my kids take first
       priority and always have.… For the most part, my hours are 8 til 4:30. If
       necessary, I am able to skip lunch so that if I need to be at the school in the
       afternoons. Plus, the bosses I’ve had, the law directors I’ve had since I’ve
       been here have been very good about letting me attend school functions, be it
       VIP in kindergarten or working rehearsals for the class play. I have been able
       to do those kinds of things. I don’t know how a private practice would be.

               When asked what activities she was involved in prior to the separation, Wife
stated: “Work, church and home.… My kids take first priority. With three of them, with so
many extracurricular activities, that’s what I do. It’s my kids and church.” Wife testified that
prior to the separation:

       [Husband] flew his plane; he ran, got ready for marathons; he met with
       dentists. He had several dental associations where he would meet with them
       on Tuesday night, sometimes Thursday night. So on those nights when he was
       at those meetings, he wasn’t helping with the kids. What other activities? He
       was a member of Blount Library on their board. He did Leadership Blount one
       year, which is a high level of volunteer activity. He was in Rotary. He
       currently is president of Rotary. I’m sure there are others. I just don’t know
       all of them.… There were weekly meetings at lunch. He was on several
       committees in Rotary, so he said he had meetings in the evenings for Rotary.
       He would travel out of town for Rotary. He also traveled out of town for
       Leadership Blount.

                                              -8-
Wife took care of the Children while Husband was engaged in his many activities.

             Wife further testified:

      He said he would run on Thursday afternoons and during his two-hour lunches,
      he said he would run. But when you’re preparing for a marathon or half
      marathon, which is what he was doing, you have to run like a 12-mile distance
      or even up to an 18-mile distance at certain times during that preparation. And
      that happened on many Saturdays. He would be gone for several hours doing
      that.… [H]e went for several [flying] lessons. You actually have to put in a
      certain number of hours in order to get your license. He had to actually fly.
      He did a lot of that on Friday. I don’t know if he did it on weekends or not.
      But definitely on those Fridays.… [H]e loves to play music. And so when he
      would go into his office, he often times would be online downloading music.
      He had a guitar; he had a piano. He got interested in karaoke contests. I don’t
      know if that was around the American Idol time. But they would have karaoke
      contests. And he would go to a place called Bull Feathers to participate in the
      karaoke contests in the evenings during the week.

With regard to Husband’s involvement in Leadership Blount, Wife testified:

      [Husband] met monthly. He may have met more often than that with the
      smaller groups. But he definitely met monthly. It was an all day thing. He
      also had to travel to Nashville for that. They had retreats that they would go
      on. I couldn’t tell you any more than that. I just know that he was gone. He
      was gone constantly because of Leadership Blount.

            When asked how she managed getting the Children to two places at once while
Husband was engaged in his various activities, Wife stated:

      Well, I took them or they - - And I tried to be in two places. Like you drop
      [the oldest child] off at speech therapy, which is two hours. You drop her off,
      and then I would drive the other ones to soccer practice, and then race back
      across town to pick them up if he was at a - - pick [the oldest child] up if he
      was at a meeting.

              Husband takes a two hour lunch break. To Wife’s knowledge, prior to the
separation Husband never took advantage of Webb’s open door policy in order to have lunch
with the Children.



                                            -9-
                 Wife was asked what weekends were like prior to the separation, and she
stated:

          Depending on what was going on, if it was soccer season, our Saturday
          mornings were full of soccer. You would go have birthday parties. I would
          run errands that needed to be done, as far as getting things for the kids, grocery
          shopping, those kind of things, mowing the grass, doing work around the
          house. I occasionally went and visited my family with the kids.

Wife was asked what Husband’s involvement with the Children was like on the weekends,
and she stated:

          He was there, unless he was off doing his own activities like the running and
          flying. He was there, but he wasn’t really there, you know. You can be in the
          building but not really be focused on the kids. That was the kind of thing.…
          He would be on the computer. He might be on the phone. At some point, he
          bought a laptop computer, so he would be moving around on his laptop. He
          started e-mailing on his phone. He occasionally would do a load of laundry,
          so the laundry would pile up. He would mow the grass. So he might be
          outside mowing the grass on the weekends.

Wife testified: “Most of the housecleaning, I did. We did, fortunately, have a housekeeper,
at that point in time, that came once a week that would do the big housekeeping things. But
the rest of the housecleaning was primarily my job.”

             During the 2005-2006 school year, the oldest child was in first grade and the
younger children were in preschool and daycare. Wife would help the oldest child with
homework. When asked if Husband ever helped with homework, Wife stated: “Very rarely.”
Wife purchased the Children’s school supplies, clothing, Christmas gifts, and birthday gifts.
When the Children were sick, Wife was called. Wife took the Children to their medical
appointments.

                 When asked about the Children’s activities prior to the separation, Wife stated:

          At that point in time in 2008, the girls had moved over to Webb. So [the older
          daughter] was in second grade and [the younger daughter] was in kindergarten.
           [Our son] had moved over to Nanny’s part-time - - well, full-time, but it
          quickly changed from Nanny’s in the fall of 2007 I guess. That schedule, at
          that point in time, was Monday afternoons [the younger daughter] started
          dance, it was around 4:00, 4:15. So I would skip lunch every Monday, and I

                                                 -10-
      would go and pick up the girls; get [the younger daughter] ready for dance,
      take her to her dance class. Run down Kingston Pike from her dance class,
      which was in Farragut, to Nanny’s, which was right on Kingston Pike, I would
      pick up [our son]. We would race back down to pick up [the younger
      daughter] from dance.

              At that point in time, I would change [the older daughter] into her dance
      clothes because she had dance soon after. I would get them something to eat.
      Before [Husband] moved out, he would roll into the parking lot where the
      dance club was usually between 5:30 and 6:00, and he would take the younger
      two home. [The older daughter], I would stay with [the older daughter]
      another hour or so because she had two dance classes, one back to back. So
      that was Mondays.… And we went to speech therapy on Tuesday nights. And
      I would skip lunch because speech therapy was right at 4:30 to 5:00. And I
      had to get them back all the way from Webb down Middlebrook. And so I
      would skip lunch, pick up the girls, and take them - - take [the older daughter]
      to speech therapy. And then at that point in time, [our son] was at Nanny’s - -
      or I’m sorry - - at Tate’s, and so I would pick [our son] up as well.…
      Wednesdays, depending on the time of the year, Wednesdays might be our
      only time to get to go home and have dinner as a family. And so if we could
      do that, we did that. If it was soccer season, we were likely to be on the soccer
      field for a couple hours.

On Thursdays, the Children had soccer. On Friday evenings, the parties’ younger daughter
and son would have soccer games. When asked if she ever had missed a soccer practice,
Wife stated: “Not that I can recall.… I was either at another soccer practice or at speech
therapy.”

             When asked what Husband’s involvement was with their daughter’s speech
therapy, Wife stated:

      He went to the initial assessment with me. Well, she was assessed at school.
      And after we got our report, we met with the speech auditory processing
      therapist. And she discussed the plan of action. And then I would go every
      week. And [Husband] - - I can’t remember when [Husband] first went. It was
      after she had probably been in therapy a year or so before he ever went once.
      And since then, I think he’s only been a couple times. Most of the time it’s
      been to discuss when can we stop this therapy.




                                            -11-
               Wife testified in detail about how she helped the Children with their
homework. Wife testified that Husband’s involvement with homework was “[v]ery
minimal.” Wife was asked who prepared meals on Thursday afternoons and Fridays when
Husband was off and she stated: “I usually prepared the family meals. He might order pizza
maybe. Occasionally, he would cook.” Wife testified: “In the evenings, [Husband] was
usually in his office on his computer in the evenings.” When asked what she would be doing
while Husband was in his office, she stated:

       Depending on the time, I was cleaning up dishes, helping [our older daughter]
       with her homework, playing a game with the kids, reading with the kids. We
       tried not to watch a whole lot of television during the school week, but
       occasionally they would get to watch a half hour of TV. So I would be in the
       family room where they were.

               Prior to the separation, Wife communicated with the Children’s teachers at
Webb and attended parent/teacher conferences. Wife also was the one who communicated
with the parties’ son’s daycare teachers prior to the separation. Wife testified that Husband
communicated with the teachers minimally and did not attend those parent/teacher
conferences. Husband could recall attending only one parent/teacher conference prior to the
separation.

              Wife explained about kindergarten at Webb stating:

       For example, in kindergarten they have a VIP program. Very Important Parent
       is what they call it. And so they sign you up. Voluntarily or involuntarily they
       sign you up on a calendar. Because I work, I contacted the teachers very early
       on and said, is it okay that I ask for a particular day to work out my schedule?
       And they were very gracious in doing that. The time commitment is just a
       couple hours, usually from 9 to 11.

              And I think they schedule that way so that you can go on to eat lunch
       with your child right afterwards. When you eat lunch with them, then they
       encourage you to leave because the transition is very smooth. They’re going
       to go out and play. And at kindergarten, a lot of those kids have never been
       away from their parents. So that transition was really good.

              Usually, you volunteered once a month, once every other month,
       depending on parental involvement. And they ask both parents to participate,
       both the moms and the dads.



                                             -12-
Wife participated in the VIP program. When asked if Husband participated, Wife stated:

       [Husband] did reluctantly. He was assigned VIP. He complained about it,
       saying, we’re paying too much money for me to have to be doing this. But he
       did go. I do recall a time when he was signed up and then for whatever reason
       couldn’t go, and I had to go for him.

Husband admitted that he complained about the requirement that parents do VIP duty in their
child’s kindergarten classroom at Webb and admitted saying “as much as we’re paying
Webb, you know, I don’t see why I would have to go out there and help teach.” Wife
testified that Husband would have been a VIP on a Friday, which was his day off.

              Wife would stay and have lunch with her child after being a VIP. She stated:

       When I was there for VIP with [our younger daughter], I would stay for lunch.
       I do know of one particular occasion that [Husband] was assigned to go to
       VIP, and he did not stay. [Our daughter] was very upset about that.… He told
       me later. I think he said he was either flying or having lunch with his
       accountant.

Husband admitted that on one occasion when he was a VIP in his daughter’s kindergarten
class his daughter wanted him to stay and have lunch with her but he instead chose to leave
so he could go flying, and that his leaving upset his daughter. Husband admitted that he did
not put his daughter first on that occasion.

              Wife testified about when Husband moved out of the marital residence stating:

       He left. We didn’t really even talk about when he was going to see the kids
       again. So a couple days later I sent an e-mail saying, here is what I propose.
       It was every other weekend and dinner on Wednesday nights; not an overnight,
       just have dinner with the kids. And of course, he could see them any time he
       wanted to at their school activities. I never ever said he couldn’t. And I never
       have said that. And then that’s pretty much what happened throughout the end
       of February and throughout the month of March.… Towards the end of
       March, at some point he made noises about how he wanted them for Thursday
       night overnights. And he sent me an e-mail saying, My team thinks I need to
       have more time with them. At that point in time, I believe he thought I was
       going to move with the kids back to Middle Tennessee where my family was.
       And I remember him saying, My team thinks that I need them. Because it
       wasn’t that I want to spend more time with them or they need more time with

                                             -13-
       me. It was, My team thinks I need them.… I assume for legal purposes, he
       didn’t want me to be able to move, so he wanted more time with the kids.…
       I don’t know who his team was.

Wife further stated:

       He started asking for Thursday night overnights. And I thought it was
       important, especially for the kids and being the ages they were, that they spend
       the night at the home, at their home, spend the night every night during the
       school week at their home because of stability purposes. Once again, I have
       got a situation where I have got a son who has got anger management issues
       that we’re dealing with, and a daughter with auditory processing disorder.
       And I’m the one who’s primarily doing the homework with them. It seemed
       right, at that point in time and now, to have as much stability in life as
       possible.

              Wife and Husband reached an agreement that Husband would bring the
Children to church on his weekends so that the Children could attend church with Wife.
After Wife amended her complaint to allege adultery, Husband became angry and did not
bring the Children to church for several weeks. Husband then resumed bringing the
Children as per the agreement.

               Wife testified that she and Husband reached a temporary agreement in August
of 2008 about the Children’s schedule and that they have been operating under this schedule
since that time. Wife testified that this schedule has worked “[f]or the most part, pretty well.
There have been a few missed homeworks and a few times when there has been a scramble
to get some things done. But for the most part, well.” Wife worked with her parents and
Husband’s parents to coordinate the Children’s summer schedule so that both sets of
grandparents would have time with the Children during the summer.

             Wife’s proposed parenting plan included a provision that Husband be
responsible for ensuring that homework is completed for the Mondays following his
weekends and the Thursdays after he has had the Children overnight. Wife explained:

       We put that because what I was finding was when we first started this, he had
       Wednesday night dinners every other Wednesday night. And they would get
       home about 7:30, which was around their bedtime, and he wouldn’t be getting
       their homework done. And so I was sitting down with … my oldest child,
       sometimes til 8:00 or 8:30 to 9:00 trying to get homework done when she was
       already tired. And so homework is an ongoing situation with these children.

                                              -14-
       They have a lot of it. Webb is a difficult school, especially for [my oldest
       child]. [My younger daughter] it seems to come more easily. She doesn’t have
       as hard of a time getting her homework done. But for [my oldest], it’s an
       ongoing struggle. And it’s going to be the same for [my son]. We just found
       out this fall that he has auditory processing disorder as well.

Wife testified:

       There have been times when their homework wasn’t done. An example
       showed up in [our younger daughter’s] report card in kinder - - first grade
       where she had reading assignments for the month of October. And that
       particular time there was - - he had fall break, plus he had Wednesday nights,
       and you’re suppose [sic] to read with the child every night and record it. It
       didn’t happen at all the entire time. I was the only parent that did that with
       her.… You were suppose [sic] to initial that they had read and report it back
       on a - - there was a sheet of paper. And it was in her folder every day.… At
       different times certain projects haven’t been done. At this point in time, if
       there is a school project that’s more than a one day assignment, I have been
       doing it with the children. The kids, in fact, pretty much say, we want to do
       it with you, Mom, I think because they don’t want to stress their dad out on the
       Wednesday nights he has them.

When asked if there had been lapses in terms of the Children completing homework when
they were with him, Husband stated: “It was never intentional.”

              Wife testified about a book report that the younger daughter was required to
do for school stating:

       The first part of the project was due last week. She finished her book. We
       initialed that and signed off on that. The next step in the project was due
       today.… [Husband] had the children this past weekend.… We had started the
       second step on the project before she left on Thursday, because unfortunately,
       he has got a habit of not doing those projects with the kids. So I was worried
       if we saved it all up until Monday we wouldn’t be able to get it done. So we
       did part of it, about half. Unfortunately, they had not done any of it over the
       weekend. We had to stay up late last night to do the homework.

Husband admitted that there have a “been [a] few” occasions when he has had the Children
and homework was not completed. He also admitted that the younger daughter had missed



                                             -15-
eight nights of reading, and often arrived at school without her reading sheet during the time
that she was in his care.

             Wife testified that she discovered at the end of September of 2008 that
Husband was unaware that their older daughter’s spelling tests were on Thursdays, and had
not been working with the child, despite the fact that this information was in the child’s
folder and on the school website. Wife gave another example of Husband not checking
backpack folders stating:

       I know he hasn’t checked their backpack folders every day. A recent example
       is [our younger daughter]. And she’s in second grade now. They have this
       program called Donuts for Dads, which is usually on a Friday. And this
       particular weekend they were sent home, the paperwork for Donuts for Dad.
       And you had to sign to make a reservation that you were going to be able to
       come.

               So on Monday night - - this just happened a few weeks ago - - Monday
       night I opened up her backpack to check her homework, and it looked like it
       hadn’t been touched all weekend. And the Donuts for Dad form wasn’t filled
       out. I knew he was planning to attend because he had mentioned it to me. So
       immediately, I had to call him and say, this form is due tomorrow. Are you
       still planning to go? And so I had to fill out the form for him. I know he
       didn’t look in the backpack, because he had it all weekend and hadn’t seen it.

             When asked about the Children’s behavior after they have been at Husband’s
house, Wife stated:

       There have been occasions where they have used profanity that I don’t think
       is appropriate for their age. For example, [our older daughter] said, you’re
       pissing me off, to her little sister. And based on [our younger daughter’s]
       comment, her daddy told her that. They have been called stupid by their dad.
       And they have used the word stupid more often than they ever did before.
       Stupid is a bad word at our house. I know it may not be in everybody’s, but
       it’s still a bad word in our house.

             They have been mentioning, especially lately, conversations with their
       dad about the trial and that their dad is telling them that we are fighting over
       week-on/week-off. And they asked me, why you don’t want [sic] dad to have
       week-on/week-off?



                                             -16-
                 And so you can’t tell them. That’s not appropriate. I just pretty much
          say that it’s an adult conversation that needs to be determined by the grown-
          ups.

Husband testified: “I have not called them directly stupid. I said probably that something that
they did was stupid.” Husband admitted that he has cursed in front of the Children.

                 Wife testified that she does not talk to the Children about this litigation. Wife
stated:

          I answer their questions as best I can, if they bring it up. But if it has to do
          with court, if it has to do with divorce, if it has to do with seeing each other as
          far as the amount of time, I simply say, you’re going to see your dad, you’re
          going to see your mom, and we both love you. It’s not for their best interest
          to know that we’re arguing. And when [our son] comes in and says, you’re
          fighting with Dad, so I don’t have to tell you things, I just don’t see how that’s
          helpful.

                 Wife was asked about adult issues that the Children had discussed with her and
she stated:

          Well, other than using the language, the grown-up language that we talked
          about yesterday, there have been issues with regard to the divorce and court,
          issues with regard to [our younger daughter] - - We were at a soccer game.
          And it was [Husband’s] weekend. And I simply gave [our younger daughter]
          a hug and said, call me if you need me. I think they were working on some
          homework.

                 And she responded, Daddy says we never need you.

                  And I didn’t even know what to say to that. It was just so surprising.
          And they were getting in the car. And I noticed in my rearview mirror,
          [Husband] was yelling loudly, I mean, I could hear it through the car, yelling
          at her.

                 So that next day on a Sunday, they had a soccer party. And for
          whatever reason, that was one of those Sundays he did not bring the children
          to church. After that soccer party, the kids, at this point in time, were returning
          home with me on Sunday afternoon to spend the night and then go back to



                                                 -17-
       school, [our older daughter] brought up, you know, [our younger daughter] lied
       about that; Daddy never said that.

                And I said, you know, I’m here for you guys no matter what. And I just
       left [sic] that go. Because what do you say at that point? Obviously, they have
       been talking about it since [our younger daughter] made that comment.

              Wife testified: “[Husband] has spent more time with those children in the past
two years than he spent in the six years before he left with the kids.” Wife testified that since
the separation, Husband has gone to lunch with the Children, taken them to some
appointments, attended the Children’s musicals, and attended more soccer practices and
games than before. Wife was asked what happens with the Children during days off of
school and in-service days and she stated:

       For the most part, if it’s [Husband’s] weekend and it’s a Friday in-service, he
       will take them. And what he does with them, I don’t know. If it’s an in-
       service day where I have them or if it’s during the middle of the week, I
       usually take off work. Which it is amazing, considering what he was doing in
       January of 2008, right when he was moving out, there was a Martin Luther
       King holiday - - I’m sorry - - President’s Day holiday, which the city doesn’t
       get off, and there was an in-service day, so he had to watch the kids. And he
       was complaining. We pay too much money for me to be having to watch those
       kids, and even though it was his day off.

              Wife testified that, since the separation, Husband has missed some of the
Children’s extracurricular activities. She stated: “He has missed soccer practices. He has
missed soccer games. He missed [our younger daughter’s] drama performance. He didn’t
go with [our son] to his assessment when he was assessed at Webb. He missed a
parent/teacher conference.” Wife testified that Husband missed soccer games in the spring
of 2008 because he was at a concert with his girlfriend.

              Since the separation, Husband has attended some joint parent/teacher
conferences, and Wife testified:

       [I]n [our older daughter’s] conference, right after Ms. Meyer has been talking
       about how [our older daughter] is hearing a lot of adult information, and she’s
       concerned about that and we need to watch that, [Husband] talked about, well,
       everybody needs therapy, and went on to talk about his singing aspirations. He
       did bring in that [our older daughter] loves to sing, but here is what I wanted
       to do when I was a singer. And that was one child’s class.

                                              -18-
               In [our son’s] class, we’re sitting there, and they’re talking about all
       these issues that [our son] is having. At which point I say, oh, maybe he has
       auditory processing disorder that [our older daughter] does. And somehow the
       topic got around to Tate’s. And [Husband] said something to the effect of,
       well, I hope they’ve reserved a place in hell for Lewella Tate. And it’s like,
       okay, I’m leaving this conference and talking to them another time.… We had
       just left [our younger daughter’s] conference where he called his child a ball
       buster, which I also don’t necessarily think is an appropriate way to call your
       eight-year old.

Husband admitted that he made the comment about their younger daughter being a “nut
buster.”

             Wife testified that prior to the separation, Husband would not make medical
appointments for the Children. Wife testified:

       The only medical appointment that he has made since separation were
       dermatological appointments for [our older daughter]. He scheduled - - and
       I guess it was [an older daughter and son] appointment. He went to one and
       then scheduled another appointment on a Friday morning. He didn’t let me
       know about it until the Thursday before, and called and said, can you take
       them? So I ended up taking [our older daughter] to her skin doctor
       appointment.… I found out later that he was in Nashville at a concert and
       didn’t get back. He was with his girlfriend at a concert.

              When asked how she would describe Husband, Wife stated:

       [Husband] has a short fuse. He gets angry quickly. He doesn’t have a lot of
       patience. He is loud. He loves his children and they love him.… With regard
       to [the Children], they need structure, and they need guidance and they need
       to feel safe. He’s called them stupid. He’s flicked them on the top of the head.
       He’s used inappropriate language around them. He’s left them alone in the car
       for hours to the point where they were scared.

Wife testified further about the incident when Husband left the Children alone in the car at
night stating:

       At that point in time, we had agreed that he would have the kids two nights
       during that week, Wednesday and Thursday. He called a few days earlier and
       asked if I would swap. And so I took the children. I agreed to take the

                                             -19-
       children on Thursday, and he took Tuesday. So he had them Tuesday and
       Wednesday nights of that week. When I picked the kids up on Thursday, I
       picked [our daughters] up first.… And [our older daughter] was very tired.…
       I said, Why are you so tired?

              And she said something about how she had to stay up until 10:00, which
       upset me, because that’s way past their bedtime. Even during the summertime,
       they usually don’t stay up that late during the week, because they go to
       camp.… So at that point, [our older daughter] said that they had to sit in the
       car for a bunch of hours the night before.… She said, we were down in
       Maryville. Daddy was in a play - - or Daddy was watching a play.

              And I just didn’t understand that, because he had asked me to swap
       Thursday, and then kept Tuesday and Wednesday were his days, but still kept
       them in the car those two days.

              Wife testified about the Children’s birthdays since the separation stating:

       I am basically the person who talks to the kids about what they want to do for
       their birthday. You have to do a little bit of research. I get the invitations
       ready. I typically get birthday presents. Now that he’s out of the home, he
       gets his own birthday presents for the kids.… I always talk to him before we
       set anything in stone and make sure he’s fine with the date. He’s always there
       at the party, and certainly invited to the party. Unfortunately, I think it was last
       year for [our son’s] birthday party at his preschool, [Husband] chose not to
       come. We did a little party in the classroom. And I let him know of the time
       and date.

               Wife began dating someone during the pendency of this suit, and she testified
that she sees him on the weekends when she does not have the Children or occasionally for
lunch. Wife has not introduced this man to the Children. Wife testified that she never has
hired a babysitter so she could go on a date. She stated: “The only time I’ve had a babysitter
was because I had a work commitment.” Wife had hired a babysitter two times in the two
years prior to trial, and she explained: “I had to come before City Council to announce an
ordinance, I think it was the Booting Ordinance. And then I went to the school for an hour
for the parent conference that we discussed earlier.”

                Angie Crabtree, the lower school director of the elementary school at Webb,
testified that she could not recall ever seeing Husband prior to the separation, but stated that



                                              -20-
Husband has become more involved with the Children’s school events since the separation.
Ms. Crabtree testified that Wife always has been involved at Webb. Ms. Crabtree stated:

       I have seen [Wife] volunteer for Webb Fest, which is a week long festivity that
       we have like a homecoming. I have seen her volunteer in the cafeteria for
       activities. I have seen her volunteer at holiday parties. I don’t know if she’s
       been on field trips. But I also know that she’s attended other special events or
       coffees that we have had at the school. I have seen her have lunch with her
       children.

Ms. Crabtree stated that Wife has been involved consistently with Webb.

               Much testimony was elicited about the value of Husband’s orthodontic
practice. Both parties produced experts who testified on this subject. William Robert Vance,
Jr., Wife’s expert, valued the practice after taking out the debt at $700,000. Mr. Vance gave
his opinion based on fair market value. When asked what was significant in terms of the
practice’s background, Mr. Vance stated:

       Well, the practice that operates today was originally purchased from a Dr.
       Pryse in August of 2001 for $250,000, which included equipment and patient
       records and goodwill and that sort of thing, and the work force which was an
       assembled work force, the patient charts, and, as I said, the operating
       equipment. They had two locations, Knoxville downtown, and in Maryville,
       not the location they’re in now. Seven full-time employees and one part-time
       employee were retained in the purchase transaction.…

                And all of that then was moved and consolidated into the Maryville
       location after the new building was built. And my information is now that
       there are five chairside assistants that produce revenue and braces for Dr.
       Eberting.… [F]rom the information that I had, the revenues has [sic] more than
       doubled, well, almost doubled from the gross revenues were about $550,000
       at the time of the purchase. Now they are - - or as the last information we had,
       the full year in 2007 was what we had at the time, it was a million sixty,
       $1,060,000. Therefore, it’s more than doubled. And Dr. Eberting attributes
       that to marketing efficiency and raising treatment fees.

               Also, it would be attributed to the new location. It’s a state-of-the-art
       facility, state-of-the-art brand new equipment. At least it was brand new back
       in ’05. And it is apparently a very state-of-the-art operation now. It’s a 6,400
       square-foot building that was built specifically for that purpose by Dr.

                                             -21-
       Eberting.… At the time, he was working only three and-a-half days a week.
       It was not open for business Thursday afternoon or Friday. So he was still able
       to produce $1,060,000 in revenue with a three and-a-half day week.

Mr. Vance also stated that the collection rate for the practice was “[a]pproximately 90
percent, which is - - I believe [Husband] said it was virtually 100 percent. But we’re using
90 percent here, which is also what he said in his deposition, which is about typical for
someone in the orthodontist practice at that level.”

              When asked about goodwill, Mr. Vance stated:

       Goodwill or blue sky, whatever you want to call it, it is enterprise goodwill.
       It’s not personal, because it is a very basic tenet, I think, in logic that someone
       is not going to purchase or pay for something of which they can obtain no
       value.… It’s a catchall phrase. Just the basic definition of goodwill is what
       a business or a practice sells for or what it’s valued at over and above its hard
       assets; hard assets being cash, receivables, and equipment basically, minus the
       debt. So if it sells for more than what those things were I just mentioned, well,
       then it has some goodwill or it’s valued to have goodwill. And that goodwill
       is sort of an all encompassing term that could include an assembled and highly
       trained work force, equipment operating and in place, and a person is trained
       to operate that equipment. That’s very important. Equipment in place and
       operating is worth a lot more than the exact same equipment sitting in a box
       or in a warehouse, because it’s in place and it’s operating. The location, a
       state-of-the-art facility in a location, repetition, recognition by the community.
       That’s all very important. So location and convenience. And of course, the
       obvious one, the patient charts, the actual patient charts themselves have some
       value. Plus all of the referrals and all that go along. The families that go along
       with those patient charts and their neighbors and who they know and their
       friends, that’s a good referral base. All of that rolled up together is goodwill,
       which gives you a value over and above your hard assets.

              Mr. Vance also testified:

       if you take my $700,000 value number and break it down among the hard
       assets, so to speak, cash, receivables, other deposits, and our estimate of fair
       market value, the total hard assets, so to speak, are $514,487. And you’ll find
       those numbers basically on the balance sheet someplace. Minus the accounts
       payable, minus the installment debt equals a net equity of $269,000. And if
       you subtract $269,000 from our $700,000 value, there is an implied goodwill

                                              -22-
       in there of $430,622, because, as I said, a value or selling price that’s over and
       above, goodwill is the value over and above its hard assets, so to speak.

When asked if the amount of goodwill were subtracted from his $700,000 if the resulting
value would be $270,000, Mr. Vance stated: “That’s correct, if you went with a net asset
value method, which of course is not the real value of this company.” Mr. Vance also stated:
“If you were to strike the personal goodwill, this clearly has enterprise goodwill associated
with it. It’s not all personal to him.”

               Husband’s expert, Walter James Lloyd, used an asset approach methodology
and valued the practice at $224,000. When asked about goodwill, Mr. Lloyd stated:
“Goodwill or intangible assets, which goodwill is one of, is the difference between whatever
the value is, in this particular case, [Mr. Vance] is saying it’s $700,000, and the actual
tangible assets, which I determine to be $224,000. So that difference would have to be
goodwill.” Mr. Lloyd explained “The asset approach, basically, is the assets, the adjusted
assets of the business less the liabilities.” When asked if it made sense that he valued the
practice at less than Husband paid for the practice in 2001, Mr. Lloyd stated:

       I would be glad to answer that. Several things. One of which is the practice
       is substantially different today. I mean, it’s like nine years have gone by. The
       practice is substantially different today than it was back then. It’s in a different
       location. It’s my understanding, from talking to Dr. Eberting, that $224,000
       purchase price, or whatever was, was substantially related to the assets that
       were in the practice at that time he bought it. So in other words, the assets
       changed, the accounts receivable changes, the debt changes. So it’s a moving -
       - it’s not a static value.

               And a substantial portion of that purchase price that he paid back then
       was related to a noncompete agreement. So I saw the - - I’ve got a copy of the
       agreement. We’re not talking about a sale of the business. We’re talking
       about what’s the value of this business to this marital estate. And there is no
       noncompete agreement in this marital estate that I’m aware of. We’re not
       talking about selling the business. So how that makes common sense is that
       there is no - - very little similarity to the business that we’re appraising today
       as to the business that was back in 2001.

              After the trial, the Trial Court entered its Final Judgment for Divorce on
August 12, 2010, inter alia, awarding Wife a divorce, adopting a Permanent Parenting Plan,
setting child support, dividing the marital estate, awarding Wife transitional alimony of
$1,000 per month for ten years, and awarding Wife reasonable attorney’s fees as alimony in

                                              -23-
solido. Husband filed a motion to alter or amend. After further hearing, the Trial Court
entered an order on October 29, 2010 nunc pro tunc to October 14, 2010, inter alia,
amending the Permanent Parenting Plan with regard to the commencement of the Easter and
Thanksgiving holidays, and awarding Wife attorney’s fees and litigation expenses in the
amount of $150,000 as alimony in solido. Husband appeals to this Court.

                                          Discussion

              Although not stated exactly as such, Husband raises three issues on appeal: 1)
whether the Trial Court erred in valuing Husband’s orthodontic practice; 2) whether the Trial
Court erred in not adopting Husband’s proposed parenting plan; and, 3) whether the Trial
Court erred in determining the amount of attorney’s fees awarded to Wife. Wife raises as
issues whether the Trial Court erred in distributing the marital estate, and whether the Trial
Court erred in not awarding her all of her requested attorney’s fees and expenses.

               Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the evidence
is otherwise. Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001).
A trial court's conclusions of law are subject to a de novo review with no presumption of
correctness. S. Constructors, Inc. v. Loudon County Bd. of Educ., 58 S.W.3d 706, 710 (Tenn.
2001).

              We first consider whether the Trial Court erred in valuing Husband’s
orthodontic practice. With regard to this issue the Trial Court specifically found and held:

               The main dispute between the parties in the area of property division
       concerns the value of the husband’s orthodontia practice. The wife’s expert
       testified that the practice has a value of $700,000.00. The husband’s expert
       testified that the practice has a value of $224,000.00. The husband argues that
       the figure of $224,000.00 is the value of the practice’s hard assets and that any
       value above that figure represents goodwill which is not part of the marital
       estate. The basic rationale, however, in the cases disallowing goodwill as a
       component of the estate in valuing a professional practice results from the
       inequity in compelling a professional practitioner to pay a spouse a share of an
       intangible asset at a judicially determined value that could not be realized by
       a sale or another method of liquidating value. See Smith v. Smith, 709 S.W.2d
588, 591-92 (Tenn. Ct. App. 1985) citing Holbrook v. Holbrook, 309 N.W.2d
343, 354-55 (Wis. App. 1981). However, in this case, it clearly appears
       erroneous for the Court to value the orthodontia practice at a value of
       $224,000.00 which is less than what the husband paid for the practice.

                                              -24-
       Granted the husband’s purchase of the practice included a non-competition
       agreement from the selling orthodontist, but the husband testified that he
       would not be willing to sell his practice for the price of $224,000.00 without
       mentioning the inclusion or exclusion of a non-competition agreement. The
       Court finds and concludes that the value of the practice lies between
       $224,000.00 and $700,000.00. The husband himself, prior to the divorce,
       consistently stated the value of the practice, of which he now holds one
       hundred percent of the interest, to be $500,000.00 in his personal financial
       statements. See Trial Exhibits 6, 7 and 8. See Carpenter v. Carpenter, 2008
WL 5424082 (Tenn. Ct. App. Dec. 31, 2008). There is certainly nothing unfair
       to the husband in rejecting the value of $224,000.00 which he himself would
       reject, and adopting the husband’s own value of $500,00.00 [sic] with which
       this Court agrees.

              Husband argues on appeal that the value assigned by Wife’s expert, Mr. Vance,
of $700,000 should not have been accepted by the Trial Court because it incorrectly included
good will. We agree that “professional good will is not a marital asset which would be
accounted for in making an equitable distribution of the marital estate.” Smith v. Smith, 709
S.W.2d 588, 592 (Tenn. Ct. App. 1985).

              We disagree, however, with Husband’s assertion that the Trial Court was
compelled to have drawn its conclusion of the value of Husband’s practice from the range
between Mr. Vance’s opinion minus goodwill and Mr. Lloyd’s opinion. Such an assertion
assumes that these two opinions were the only evidence presented with regard to the value
of Husband’s practice. Such is not the case.

               As stated by the Trial Court, other evidence regarding the value of Husband’s
practice was presented at trial. Testimony was elicited with regard to the price Husband paid
to purchase the practice from Dr. Pryse, a sale which the evidence shows did not include the
value of accounts receivable. Evidence also was elicited with regard to the 619 Smithview
building which was specially constructed to house Husband’s practice, and the state-of-the-
art equipment that Husband purchased when he moved the practice into the 619 Smithview
building. While the building and real estate at 619 Smithview are not part of Husband’s
orthodontic practice, the fact that Husband’s orthodontic practice is located in a building built
specifically for an orthodontic practice at the physical location chosen by Husband as being
where he wanted his practice located is relevant. In addition, evidence was presented about
how Husband had significantly increased revenues since purchasing the practice from Dr.
Pryse, despite working fewer hours than Dr. Pryse had worked. Evidence also was presented
showing the values that Husband had assigned to his practice on Husband’s recent financial
statements. Furthermore, we note that the value assigned to the practice by Husband’s expert

                                              -25-
witness was less than what Husband paid for the practice years prior to moving the practice
into a state-of-the-art location built specifically for the practice with state-of-the-art
equipment purchased since Husband purchased the practice.

              A trial judge, as the fact finder, is not required to check his or her common
sense at the door when considering evidence. The Trial Court had before it evidence of
values that Husband himself had applied to his practice, and had Husband’s own testimony
that he would be upset if he were to sell the practice and receive only the value assigned by
his expert. The Trial Court found a value for the practice that was within the range of values
presented by the evidence.

               Even if we were to accept Husband’s assertion that the Trial Court was
compelled to find a value within the range presented by Mr. Vance’s opinion minus goodwill
and Mr. Lloyd’s opinion, which we do not, then the Trial Court could have accepted the
value of $270,000, the higher of these two values. This value is $230,000 less than the value
assigned by the Trial Court. Even if the Trial Court erred in assigning a value of $500,000
to Husband’s practice, which we hold it did not, we still would not say that this value renders
the overall distribution of this marital estate inequitable because the evidence still would not
preponderate against the Trial Court’s overall division of this marital estate as being an
equitable division.

                Logically, we next consider Wife’s issue regarding whether the Trial Court
erred in distributing the marital estate. Wife argues she should have been awarded a greater
percentage of the marital estate. As our Supreme Court has explained:

              This Court gives great weight to the decisions of the trial court in
       dividing marital assets and “we are disinclined to disturb the trial court’s
       decision unless the distribution lacks proper evidentiary support or results in
       some error of law or misapplication of statutory requirements and procedures.”
       Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App. 1996). As such,
       when dealing with the trial court’s findings of fact, we review the record de
       novo with a presumption of correctness, and we must honor those findings
       unless there is evidence which preponderates to the contrary. Tenn[.] R. App.
       P. 13(d); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn.
       1993). Because trial courts are in a far better position than this Court to
       observe the demeanor of the witnesses, the weight, faith, and credit to be given
       witnesses’ testimony lies in the first instance with the trial court. Roberts v.
       Roberts, 827 S.W.2d 788, 795 (Tenn. Ct. App. 1991). Consequently, where
       issues of credibility and weight of testimony are involved, this Court will
       accord considerable deference to the trial court’s factual findings. In re

                                              -26-
      M.L.P., 228 S.W.3d 139, 143 (Tenn. Ct. App. 2007) (citing Seals v.
      England/Corsair Upholstery Mfg. Co., 984 S.W.2d 912, 915 (Tenn. 1999)).
      The trial court’s conclusions of law, however, are accorded no presumption of
      correctness. Langschmidt v. Langschmidt, 81 S.W.3d 741, 744-45 (Tenn.
      2002).

                                           ***

      In a proceeding for divorce or legal separation, the trial court is authorized,
      prior to determining the support and maintenance of one party by the other, to
      “equitably divide, distribute or assign the marital property between the parties
      without regard to marital fault in proportions as the court deems just.” Tenn.
      Code Ann. § 36-4-121(a)(1) (2005). The trial court is empowered to do what
      is reasonable under the circumstances and has broad discretion in the equitable
      division of the marital estate. See Flannary v. Flannary, 121 S.W.3d 647, 650
      (Tenn. 2003). The division of assets is not a mechanical process and trial
      courts are afforded considerable discretion. Manis v. Manis, 49 S.W.3d 295,
      306 (Tenn. Ct. App. 2001).

Keyt v. Keyt, 244 S.W3d 321, 327-28 (Tenn. 2007) (footnote omitted).

             Further, our Supreme Court has instructed:

      [M]arital property must be divided equitably between the parties based on the
      relevant factors enumerated in Tennessee Code Annotated section 36-4-121(c)
      without regard to fault on the part of either party. Tenn. Code Ann. §
      36-4-121(a)(1). Section 36-4-121(a)(1) requires an equitable division of
      marital property, not an equal division. Robertson v. Robertson, 76 S.W.3d
337, 341 (Tenn. 2002).

Larsen-Ball v. Ball, 301 S.W.3d 228, 231 (Tenn. 2010) (emphasis in original).

             Tennessee Code Annotated § 36-4-121 (c) provides:

      (c) In making equitable division of marital property, the court shall consider
      all relevant factors including:

             (1) The duration of the marriage;




                                            -27-
              (2) The age, physical and mental health, vocational skills,
       employability, earning capacity, estate, financial liabilities and financial needs
       of each of the parties;
              (3) The tangible or intangible contribution by one (1) party to the
       education, training or increased earning power of the other party;
              (4) The relative ability of each party for future acquisitions of capital
       assets and income;
              (5) The contribution of each party to the acquisition, preservation,
       appreciation, depreciation or dissipation of the marital or separate property,
       including the contribution of a party to the marriage as homemaker, wage
       earner or parent, with the contribution of a party as homemaker or wage earner
       to be given the same weight if each party has fulfilled its role;
              (6) The value of the separate property of each party;
              (7) The estate of each party at the time of the marriage;
              (8) The economic circumstances of each party at the time the division
       of property is to become effective;
              (9) The tax consequences to each party, costs associated with the
       reasonably foreseeable sale of the asset, and other reasonably foreseeable
       expenses associated with the asset;
              (10) The amount of social security benefits available to each spouse;
       and
              (11) Such other factors as are necessary to consider the equities between
       the parties.

Tenn. Code Ann. § 36-4-121(c) (2010).

                In her brief on appeal, Wife asserts that she should have received 60% of the
marital estate rather than the 50% that the Trial Court awarded her because, she asserts,
several of the factors contained in Tenn. Code Ann. § 36-4-121(c) “favored Wife
substantially.” In essence, Wife is requesting this Court tweak the Trial Court’s distribution
of the marital estate. We decline to do so. The Trial Court considered all the relevant factors
in light of the evidence. A careful and thorough review of the record on appeal reveals no
reversible error in the Trial Court’s overall distribution of the marital estate.

             Next we consider whether the Trial Court erred in not adopting Husband’s
proposed parenting plan. As pertinent to this issue, Tenn. Code Ann. § 36-6-106 provides:

       (a) In a suit for annulment, divorce, separate maintenance, or in any other
       proceeding requiring the court to make a custody determination regarding a
       minor child, the determination shall be made on the basis of the best interest

                                             -28-
of the child. The court shall consider all relevant factors, including the
following, where applicable:

(1) The love, affection and emotional ties existing between the parents or
caregivers and the child;
(2) The disposition of the parents or caregivers to provide the child with food,
clothing, medical care, education and other necessary care and the degree to
which a parent or caregiver has been the primary caregiver;
(3) The importance of continuity in the child’s life and the length of time the
child has lived in a stable, satisfactory environment; provided, that, where
there is a finding, under subdivision (a)(8), of child abuse, as defined in § 39-
15-401 or § 39-15-402, or child sexual abuse, as defined in § 37-1-602, by one
(1) parent, and that a nonperpetrating parent or caregiver has relocated in order
to flee the perpetrating parent, that the relocation shall not weigh against an
award of custody;
(4) The stability of the family unit of the parents or caregivers;
(5) The mental and physical health of the parents or caregivers;
(6) The home, school and community record of the child;
(7)(A) The reasonable preference of the child, if twelve (12) years of age or
older;
  (B) The court may hear the preference of a younger child on request. The
preferences of older children should normally be given greater weight than
those of younger children;
(8) Evidence of physical or emotional abuse to the child, to the other parent or
to any other person; provided, that, where there are allegations that one (1)
parent has committed child abuse, as defined in § 39-15-401 or § 39-15-402,
or child sexual abuse, as defined in § 37-1-602, against a family member, the
court shall consider all evidence relevant to the physical and emotional safety
of the child, and determine, by a clear preponderance of the evidence, whether
such abuse has occurred.…
(9) The character and behavior of any other person who resides in or frequents
the home of a parent or caregiver and the person’s interactions with the child;
and
(10) Each parent’s or caregiver’s past and potential for future performance of
parenting responsibilities, including the willingness and ability of each of the
parents and caregivers to facilitate and encourage a close and continuing
parent-child relationship between the child and both of the child’s parents,
consistent with the best interest of the child.




                                      -29-
Tenn. Code Ann. § 36-6-106(a) (2010)2 . Pursuant to Tenn. Code Ann. § 36-6-404, when
entering a permanent parenting plan a court also shall consider:

        (1) The parent’s ability to instruct, inspire, and encourage the child to prepare
        for a life of service, and to compete successfully in the society that the child
        faces as an adult;
        (2) The relative strength, nature, and stability of the child’s relationship with
        each parent, including whether a parent has taken greater responsibility for
        performing parenting responsibilities relating to the daily needs of the child;
        (3) The willingness and ability of each of the parents to facilitate and
        encourage a close and continuing parent-child relationship between the child
        and the other parent, consistent with the best interests of the child;
        (4) Willful refusal to attend a court-ordered parent education seminar may be
        considered by the court as evidence of that parent’s lack of good faith in these
        proceedings;
        (5) The disposition of each parent to provide the child with food, clothing,
        medical care, education and other necessary care;
        (6) The degree to which a parent has been the primary caregiver, defined as the
        parent who has taken the greater responsibility for performing parental
        responsibilities;
        (7) The love, affection, and emotional ties existing between each parent and
        the child;
        (8) The emotional needs and developmental level of the child;
        (9) The character and physical and emotional fitness of each parent as it relates
        to each parent’s ability to parent or the welfare of the child;
        (10) The child’s interaction and interrelationships with siblings and with
        significant adults, as well as the child’s involvement with the child’s physical
        surroundings, school, or other significant activities;
        (11) The importance of continuity in the child’s life and the length of time the
        child has lived in a stable, satisfactory environment;
        (12) Evidence of physical or emotional abuse to the child, to the other parent
        or to any other person;
        (13) The character and behavior of any other person who resides in or
        frequents the home of a parent and such person’s interactions with the child;
        (14) The reasonable preference of the child if twelve (12) years of age or older.
        The court may hear the preference of a younger child upon request. The


        2
         Tenn. Code Ann. § 36-6-106 was amended effective June of 2011. We must, and do, apply the
version of Tenn. Code Ann. § 36-6-106 in effect at the time the trial was held and the final order in this case
was entered.

                                                     -30-
       preference of older children should normally be given greater weight than
       those of younger children;
       (15) Each parent’s employment schedule, and the court may make
       accommodations consistent with those schedules; and
       (16) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-404(b) (2010).

              Husband raises two main arguments on appeal with regard to this issue. First,
Husband asserts that consideration of “the issue of infidelity and sexual impropriety is not
to be considered by the trial court in assessing custody decisions.” Husband is not entirely
correct. As this Court explained in Sutherland v. Sutherland: “Sexual infidelity or
indiscretion does not ipso facto disqualify a parent from being awarded custody. However,
when the parent’s sexual activities or indiscretion involve neglect of the minor child, such
neglect may be considered in relation to the best interest of the minor child.” Sutherland v.
Sutherland, 831 S.W.2d 283, 286 (Tenn. Ct. App. 1991).

              Second, Husband argues that: “[t]here was no proof that an allowance of equal
co-parenting time with the parties was not in the best interest of the children.” We disagree.
With regard to parenting the Trial Court made very specific findings in its Memorandum
Opinion, which was incorporated into the Final Judgment for Divorce by reference, stating:

               This [is] not a case where the Court has one loving parent and one
       unloving parent. Both parents love their children, and their children love both
       of their parents. The evidence establishes, without dispute, that the mother has
       been a devoted, attentive mother to the fullest with no competing interest or
       distraction. While working more hours than the father, the mother has been
       the primary caretaker for the children. Throughout the marriage, the mother
       permitted no interest to compete with her duties as a wife and mother. The
       mother has managed to maintain her employment in a municipal law
       department while remaining attentive to the needs and schedules of her
       children.

              On the other hand, the father, while active in his children’s lives, had
       several interests in conflict with his parenting of the children. The father has
       devoted time and energy to running and training for marathons, flying lessons,
       musical interests, service clubs, professional organizations, e-mailing, and
       sexual activity. The father has also rekindled his interest in participating in the
       theater.



                                              -31-
              Since the parties’ separation, the father has increased his involvement
       with the children. However, he has not given up any of his competing
       interests. In contrast, the mother from day one has devoted all of her time and
       energy to the family. Even with respect to her job in a municipal legal
       department, she obtained employment outside the home in 2001 because of the
       husband’s concerns about finances.

              The Court has considered all of the evidence, as well as the statutory
       factors at Tenn. Code Ann. § 36-6-106, and finds and concludes that it is in the
       children’s best interest that the Court adopt the parenting plan filed by the
       mother on October 3, 2009, with the deletion of the language, “Father agrees
       that the children are too young to be allowed to fly with him in his private
       plane.”

               The evidence in the record on appeal does not preponderate against these
detailed findings by the Trial Court. Furthermore, we note that although Husband has, to his
credit, made more of an effort to be involved in the Children’s lives since the separation,
Husband has on several occasions since the separation exercised extremely poor judgment
with regard to the Children. Most notably were the two instances when Husband left the
Children alone in a vehicle at night in a public parking lot. We shudder to think what type
of harm might have come to these very young children in those circumstances if the wrong
person had happened upon them. As already discussed, the record reveals numerous other
instances where Husband put his own desires above the wants and needs of the Children. We
need not discuss them all once again, but instead will list only a few as examples. The
evidence shows that Husband failed to stay to lunch with his daughter after doing VIP duty
in her classroom choosing instead to go flying, which upset his daughter. The evidence also
shows that Husband missed his daughter’s drama performance choosing instead to go out of
town with his girlfriend. Additionally, the record reveals that while Husband had the ability
to change his work schedule and did so to accommodate his Rotary meetings and at least one
date with his girlfriend, he never altered his work schedule to accommodate the Children or
to spend extra time with them.

               The record on appeal clearly shows that the Trial Court considered all of the
relevant evidence in light of the applicable statutory factors when reaching its decision
regarding parenting. The evidence does not preponderate against the Trial Court’s findings
relative to this issue, and we find no reversible error in the Trial Court’s adopting the
parenting plan filed by Wife on October 3, 2009, with the deletion, by the Trial Court, of
specified language.




                                             -32-
               Finally, we consider whether the Trial Court erred in determining the amount
of attorney’s fees and expenses awarded to Wife as alimony in solido. To begin, we note that
Husband does not contend that Wife should not have been awarded attorney’s fees. Rather,
Husband contends that the amount awarded should have been $75,000, not $150,000. Wife
argues that the Trial Court erred by not awarding her the entire amount of her requested
attorney’s fees and expenses.

              Our Supreme Court has instructed:

              It is well-settled that an award of attorney's fees in a divorce case
       constitutes alimony in solido. See Tenn. Code Ann. § 36-5-121 (h)(1)
       ("alimony in solido may include attorney fees, where appropriate"); Herrera
       v. Herrera, 944 S.W.2d 379, 390 (Tenn. Ct. App. 1996). The decision whether
       to award attorney's fees is within the sound discretion of the trial court.
       Crabtree [v. Crabtree], 16 S.W.3d [356,] 361 [(Tenn. 2000)]; Kincaid v.
       Kincaid, 912 S.W.2d 140, 144 (Tenn. Ct. App. 1995).

Gonsewski v. Gonsewski, 350 S.W.3d 99, 113 (Tenn. 2011). Our Supreme Court also has
given guidance with regard to discretionary decisions stating:

              The abuse of discretion standard of review envisions a less rigorous
       review of the lower court’s decision and a decreased likelihood that the
       decision will be reversed on appeal. Beard v. Bd. of Prof’l Responsibility, 288
S.W.3d 838, 860 (Tenn. 2009); State ex rel. Jones v. Looper, 86 S.W.3d 189,
       193 (Tenn. Ct. App. 2000). It reflects an awareness that the decision being
       reviewed involved a choice among several acceptable alternatives. Overstreet
       v. Shoney’s, Inc., 4 S.W.3d 694, 708 (Tenn. Ct. App. 1999). Thus, it does not
       permit reviewing courts to second-guess the court below, White v. Vanderbilt
       Univ., 21 S.W.3d 215, 223 (Tenn. Ct. App. 1999), or to substitute their
       discretion for the lower court’s, Henry v. Goins, 104 S.W.3d 475, 479 (Tenn.
       2003); Myint v. Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998). The
       abuse of discretion standard of review does not, however, immunize a lower
       court’s decision from any meaningful appellate scrutiny. Boyd v. Comdata
       Network, Inc., 88 S.W.3d 203, 211 (Tenn. Ct. App. 2002).

               Discretionary decisions must take the applicable law and the relevant
       facts into account. Konvalinka v. Chattanooga-Hamilton County Hosp. Auth.,
       249 S.W.3d 346, 358 (Tenn. 2008); Ballard v. Herzke, 924 S.W.2d 652, 661
       (Tenn. 1996). An abuse of discretion occurs when a court strays beyond the
       applicable legal standards or when it fails to properly consider the factors

                                            -33-
       customarily used to guide the particular discretionary decision. State v. Lewis,
       235 S.W.3d 136, 141 (Tenn. 2007). A court abuses its discretion when it
       causes an injustice to the party challenging the decision by (1) applying an
       incorrect legal standard, (2) reaching an illogical or unreasonable decision, or
       (3) basing its decision on a clearly erroneous assessment of the evidence. State
       v. Ostein, 293 S.W.3d 519, 526 (Tenn. 2009); Konvalinka v.
       Chattanooga-Hamilton County Hosp. Auth., 249 S.W.3d at 358; Doe 1 ex rel.
       Doe 1 v. Roman Catholic Diocese of Nashville, 154 S.W.3d at 42.

               To avoid result-oriented decisions or seemingly irreconcilable
       precedents, reviewing courts should review a lower court’s discretionary
       decision to determine (1) whether the factual basis for the decision is properly
       supported by evidence in the record, (2) whether the lower court properly
       identified and applied the most appropriate legal principles applicable to the
       decision, and (3) whether the lower court’s decision was within the range of
       acceptable alternative dispositions. Flautt & Mann v. Council of Memphis,
       285 S.W.3d 856, 872-73 (Tenn. Ct. App. 2008) (quoting BIF, a Div. of Gen.
       Signal Controls, Inc. v. Service Constr. Co., No. 87-136-II, 1988 WL 72409,
       at *3 (Tenn. Ct. App. July 13, 1988) (No Tenn. R. App. P. 11 application
       filed)). When called upon to review a lower court’s discretionary decision, the
       reviewing court should review the underlying factual findings using the
       preponderance of the evidence standard contained in Tenn. R. App. P. 13(d)
       and should review the lower court’s legal determinations de novo without any
       presumption of correctness. Johnson v. Nissan N. Am., Inc., 146 S.W.3d 600,
       604 (Tenn. Ct. App. 2004); Boyd v. Comdata Network, Inc., 88 S.W.3d at 212.

Lee Medical, Inc. v. Beecher, 312 S.W.3d 515, 524-25 (Tenn. 2010).

              Husband does not contend on appeal that it was inappropriate to award Wife
some attorney’s fees. He does not argue that Wife failed to prove a need or that he does not
have the ability to pay. Nor does Husband contend that Wife failed to prove that the fees
charged were reasonable. Rather, Husband contends that the attorney’s fees requested by
Wife were excessive because they included charges for four attorneys and Wife’s valuation
expert. Husband further contends, in essence, that the “matters before the Court were not
novel, complicated or complex.”

              Wife’s attorney filed an affidavit stating that Wife had incurred attorney’s fees
and costs of $276,787.90. The Trial Court held a hearing and then entered its order on
October 29, 2010 nunc pro tunc to October 14, 2010, inter alia, awarding Wife $150,000 in



                                             -34-
attorney’s fees as alimony in solido, an amount significantly less than the amount requested
by Wife.

               The factual basis for the Trial Court’s award of attorney’s fees is properly
supported by evidence in the record, the Trial Court properly identified and applied the most
appropriate legal principles, and the Trial Court’s decision was within the range of acceptable
alternative dispositions. At a minimum, reasonable minds could disagree as to the propriety
of the Trial Court’s decision, the very essence of a discretionary decision. We find no abuse
of discretion in the Trial Court’s award to Wife of a portion, but not all, of her attorney’s fees
and expenses as alimony in solido.

                                          Conclusion

              The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed one-half
against the appellant, Jeffrey Jennings Eberting, and his surety; and one-half against the
appellee, Alyson Leigh Amonette Eberting.




                                                     _________________________________
                                                     D. MICHAEL SWINEY, JUDGE




                                              -35-